Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the majority’s affirmance of appellant’s conviction, but I must respectfully dissent from the reversal of the death sentence.
The majority bases its reversal of the death sentence in this case upon a theory of residual doubt. The majority states that “[rjesidual doubt of a capital defendant’s guilt may properly be considered in mitigation. Lockhart v. McCree (1986), 476 U.S. 162, 181, 106 S.Ct. 1758, 1769, 90 L.Ed.2d 137, 153; State v. Gillard (1988), 40 Ohio St.3d 226, 234, 533 N.E.2d 272, 281.” Reliance on Lockhart v. McCree, supra, is misplaced. The United States Supreme Court in Franklin v. Lynaugh (1988), 487 U.S. 164, 108 S.Ct. 2320, *19101 L.Ed.2d 155, while commenting on the discussion of residual doubt in Lockhart, supra, stated, 487 U.S. at 173, 108 S.Ct. at 2325: “[A]ll that this aspect of the Lockhart opinion stands for is the simple truism that where ‘States are willing to allow defendants to capitalize on “residual doubts,” ’ such doubts will inure to the defendant’s benefit. Lockhart, supra, 476 U.S. at 181 [106 S.Ct. at 1769, 90 L.Ed.2d at 153].”
The General Assembly, in enacting R.C. 2929.04, set forth specific mitigating factors that can be considered when determining whether the death sentence is appropriate. Recognizing that R.C. 2929.04(B)(7) allows a defendant the opportunity to offer any factors that are relevant to the imposition of the death sentence, and that great latitude is given the defendant in doing so, residual doubt does not appropriately fall within this section. The reason for this is that R.C. 2929.04(B)(7) must be read in relation to R.C. 2929.04(B), which provides that the “ * * * court, trial jury, or panel of three judges shall consider, and weigh against the aggravating circumstances proved beyond a reasonable doubt, the nature and circumstances of the offense, the history, character, and background of the offender, and all of the following factors[.] * * * ” No mention is made of residual doubt in R.C. 2929.04(B) nor in any of the first six specific factors listed therein. If residual doubt is to be considered as a mitigating factor, it must fall within R.C. 2929.04(B)(7). Yet, the very language of that section belies this conclusion. R.C. 2929.04(B)(7) provides that the sentencing body consider “[a]ny other factors that are relevant to the issue of whether the offender should be sentenced to death.” R.C. 2929.04(B)(7) encompasses any other factors relating to “the nature and circumstances of the offense, the history, character, and background of the offender * * *.” It does not include a lingering doubt as to a defendant’s guilt or innocence.1 Hence, it logically follows that residual doubt cannot properly be considered in the catchall section of R.C. 2929.04(B)(7).
Accordingly, residual doubt has no place in the Ohio death penalty sentencing procedure. Rather, under our theory of jurisprudence the prosecution must prove the defendant’s guilt beyond a reasonable doubt. Failure upon the part of the prosecution to establish each and every element of a crime must result in a finding of not guilty. Jurors are specifically instructed that “[reasonable doubt is not mere possible doubt, because everything relating to *20human affairs or depending on moral evidence is open to some possible or imaginary doubt.” R.C. 2901.05(D). Thus, if residual doubt is reasonable and not simply possible or imaginary, then an accused should be acquitted, and not simply have his death sentence reversed. The Supreme Court of Florida, when considering the issue of residual doubt, succinctly stated, “[á] convicted defendant cannot be ‘a little bit guilty.’ It is unreasonable for a jury to say in one breath that a defendant’s guilt has been proved beyond a reasonable doubt and, in the next breath, to say someone else may have done it, so we recommend mercy.” Buford v. State (1981), 403 So.2d 943, 953.
It follows that under Ohio law in order to use a theory of residual doubt to set aside a death penalty, it must be found as a mitigating factor in R.C. 2929.04. Had the General Assembly wanted the sentencing jury to revisit the question of the defendant’s guilt when considering the imposition of the death sentence, it certainly could have provided explicit language which would specifically include residual doubt as a mitigating factor. Rather, the theory of residual doubt is not found anywhere in the Ohio statute. This court seems to be creating another mitigating factor — now known as residual doubt — and does so by judicial legislation. See State v. Gillard, supra, 40 Ohio St.3d at 234-235, 533 N.E.2d at 281. In Gillard the court only mentioned residual doubt in passing while considering the issue of effective assistance of counsel. Today, the majority has taken a quantum leap to give residual doubt the status of a mitigating factor under our statutory framework. This is dangerous precedent, especially in view of the fact that following the United States Supreme Court decision in Lockett v. Ohio (1978), 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973, the General Assembly amended R.C. 2929.04(B) and added additional mitigating factors. Hence, the state legislature has had an opportunity to consider the issue of residual doubt. It chose not to add residual doubt as a mitigating factor.
Justice Sandra Day O’Connor, in her concurring opinion in Franklin v. Lynaugh, supra, 487 U.S. at 187-188, 108 S.Ct. at 2334-2335, stated clearly that “[i]n my view, petitioner’s ‘residual doubt’ claim fails, not because the Texas scheme allowed for consideration of ‘residual doubt’ by the sentencing body, but rather because the Eighth Amendment does not require it. Our cases do not support the proposition that a defendant who has been found to be guilty of a capital crime beyond a reasonable doubt has a constitutional right to reconsideration by the sentencing body of lingering doubts about his guilt. We have recognized that some States have adopted capital sentencing procedures that permit defendants in some cases to enjoy the benefit of doubts that linger from the guilt phase of the trial, see Lockhart v. McCree, 476 U.S. 162, 181 [106 S.Ct. 1758, 1768, 90 L.Ed.2d 137, 153] (1986), but we have never indicated that the Eighth Amendment requires States to adopt *21such procedures. To the contrary, as the plurality points out, we have approved capital sentencing procedures that preclude consideration by the sentencing body of ‘residual doubts’ about guilt. * * * ‘[R]esidual doubt’ about guilt is not a mitigating circumstance. We have defined mitigating circumstances as facts about the defendant’s character or background, or the circumstances of the particular offense, that may call for a penalty less than death. See California v. Brown, 479 U.S. [538], at 541 [107 S.Ct. 837, 839, 93 L.Ed.2d 934, 939 (1987)]; id., at 544 [107 S.Ct., at 840, 93 L.Ed.2d, at 941-942] (O’CONNOR, J., concurring); Eddings [v. Oklahoma ], 455 U.S. [104], at 110,112 [102 S.Ct. 869, 875, 71 L.Ed.2d 1, 8, 9 (1982) ]; id., at 117 [102 S.Ct., at 878, 71 L.Ed.2d, at 12] (O’CONNOR, J., concurring); Lockett, 438 U.S., at 605, 98 S.Ct., at 2965, 57 L.Ed.2d, at 990. ‘Residual doubt’ is * * * a lingering uncertainty about facts, a state of mind that exists somewhere between ‘beyond a reasonable doubt’ and ‘absolute certainty.’ Petitioner’s ‘residual doubt’ claim is that the States must permit capital sentencing bodies to demand proof of guilt to an ‘absolute certainty’ before imposing the death sentence. Nothing in our cases mandates the imposition of this heightened burden of proof at capital sentencing.” (Emphasis added.)
Nor is there anything in R.C. 2929.04 which authorizes the consideration of residual doubt when considering the death sentence or requires this heightened burden of proof. In this case, no mitigating factors were even presented for consideration. All that was offered in mitigation was an unsworn statement by Watson. This was a senseless, coldblooded killing during the course of a robbery. There were three eyewitness in close proximity to the killing. The defense presented other witness who observed the killer after the crime. Both the trial jury, who heard all the evidence in the guilt and penalty phases, and the trial court, in reviewing the jury’s recommendation, chose to impose the death sentence. The appellate court after independent review of the evidence affirmed the trial court’s decision to impose the death penalty. The majority, because of some possible, whimsical or residual doubt as to the identity of the killer, has seen fit to set aside the death sentence, thus establishing residual doubt as an additional mitigating factor. Residual doubt has no place in the sentencing phase under the Ohio statutory framework as it is written. I would affirm both the conviction and the death sentence.

. The Supreme Court of Illinois recently rejected an argument that a defendant has a right to present evidence regarding residual doubts of his or her guilt during the sentencing phase. Quoting Franklin v. Lynaugh, supra, the court agreed that “ ‘residual doubt’ over a defendant’s guilt is not a ‘mitigating circumstance’ because it is not a fact about the defendant’s character or the circumstances of his crime which may call for a penalty less than death.” People v. Fields (1990), 135 Ill.2d 18, 67, 142 Illl.Dec. 200, 222, 552 N.E.2d 791, 813. Accord Ruiz v. State (1989), 299 Ark. 144, 164, 772 S.W.2d 297, 308.